DETAILED ACTION
This office action is in response to the above identified patent application with regards to the election filed on 5/18/2021.  Claims 1-20 are currently pending and being examined.

Corrected Notice of Allowance
The examiners amendment in this office action replaces the examiners amendment in the the Notice of Allowance of 6/14/2021. This action removes the erroneous claim identifier “(Cancel)” from Claim 14. That is Claim 14 is allowed and not canceled. No other changes are made. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Kmett on 6/2/2021.
The application has been amended as follows: 
In the Claims:
1. A propulsion system comprising: 

an annular inner wall and an annular outer wall, wherein the inner wall and the outer wall extend at least partially along a longitudinal direction and together define a combustion chamber therebetween, and wherein the inner wall and the outer wall together define, in part, a combustion chamber inlet and a combustion chamber outlet; 
a nozzle assembly disposed at the combustion chamber inlet, the nozzle assembly configured to provide a fuel and oxidizer mixture to the combustion chamber; 
a turbine nozzle coupled between the inner wall and the outer wall 
an inner casing disposed radially inward of the inner wall and an outer casing disposed radially outward of the outer wall, wherein each of the inner casing and the outer casing are coupled to the turbine nozzle; and
a channel structure including a channel wall extending along the longitudinal direction and defining a first flowpath between the combustion chamber and the channel wall, wherein a second flowpath is defined between the channel structure the inner casing or the outer casing,
wherein a primary flowpath is defined from the first flowpath to the cooling circuit to the  second flowpath to the nozzle assembly then into the combustion chamber.
	

2. The propulsion system of claim 1, wherein the first flowpath is in direct fluid communication with an inlet opening formed at the cooling circuit.

3. The propulsion system of claim 1, wherein the second flowpath is in direct fluid communication with an outlet opening formed at the cooling circuit.

4. The propulsion system of claim 1, wherein the channel structure comprises a plurality of channel walls each extending along the longitudinal direction 

5. The propulsion system of claim 1, wherein the propulsion system is configured to provide a flow of oxidizer through the primary flowpath 

Claims 6 to 9 are canceled.

1, wherein the channel structure is a first channel structure and the second flowpath is defined between the first channel structure and the inner casing, 
wherein the propulsion system comprises including a second channel wall extending along the longitudinal direction and defining a third flowpath between the combustion chamber and the second channel wall, wherein a fourth flowpath is defined between the second channel structure the outer casing, and
wherein a second primary flowpath is defined from the third flowpath to a second cooling circuit of the turbine nozzle to the fourth flowpath to the nozzle assembly then into the combustion chamber.
 

11. The propulsion system of claim [[10]] 1, wherein the cooling circuit comprises an inlet opening in direct fluid communication with the first flowpath second flowpath.

12. The propulsion system of claim [[11]] 10, wherein the first cooling circuit comprises an inner inlet opening positioned in fluid communication with the first flowpath second flowpath.

13. The propulsion system of claim [[11]] 10, wherein the second cooling circuit comprises an outer inlet opening positioned in fluid communication with the third flowpath fourth flowpath.

14. The propulsion system of claim [[11]] 10, wherein the first cooling circuit comprises an inner inlet opening positioned in fluid communication with the first first cooling circuit comprises an inner outlet opening positioned in fluid communication with the second flowpath, and wherein the second cooling circuit comprises an outer inlet opening positioned in fluid communication with the third flowpath second cooling circuit comprises an outer outlet opening positioned in fluid communication with the fourth flowpath.

the second flowpath 

16. The propulsion system of claim 1, the propulsion system comprising a support member extended from the inner wall to the inner casing or from the outer wall to the outer casing 

17. The propulsion system of claim 16, wherein the support member forms a passage through which a flow of oxidizer is provided to the primary flowpath 

18. The propulsion system of claim 16, wherein the support member comprises a support member wall fluidly segregating a flow of oxidizer to the first flowpath in the second flowpath 

19. The propulsion system of claim 16, wherein the support member fluidly segregates a flow of oxidizer at the nozzle assembly from the flow of oxidizer from an inlet section.

20. The propulsion system of claim 1, wherein the inner wall¸ the outer wall and the nozzle assembly together at least partially form a rotating detonation combustion system.


Allowable Subject Matter
Claims 1-5 and 10-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an oxidizer flowpath to a nozzle of a combustion chamber wherein the flow path goes along the combustion chamber into a cooling circuit and returns forward to the nozzle, wherein the return to the nozzle is radially outward with respect to the combustor of the entrance flowpath along the combustor. 
The prior art of record Hasselqvist et al. (US 2014/0373548) teaches a combustor where air flows from the turbine nozzle along the combustor to a nozzle with provides fuel and air to the combustor. Heinrich et al. (US 2015/0159555) teaches cooling air passing through a cooling . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd N Jordan whose telephone number is (571)272-3925 and fax number is (571)272-3925.  The examiner can normally be reached on M-F 8-4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741